Citation Nr: 0726866	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-32 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  He was stationed in Vietnam from February 1969 
to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for post-traumatic stress disorder 
(PTSD).

The veteran requested a hearing on this matter before the RO, 
but canceled his request in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the veteran's 
claim for service connection for PTSD.  As the Board is 
remanding the issue for evidentiary development, the RO 
should also take steps to fulfill VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) to notify and 
assist the veteran with respect to his PTSD claim.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16  Vet. App. 
183, 187 (2002).  VA is also instructed to provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Upon review of the claims folder, there is no indication that 
the veteran has received any VCAA notice pertaining to the 
type of evidence necessary to establish a disability rating 
or an effective date.  VA should inform the veteran that a 
disability rating will be assigned if service connection is 
granted for PTSD and an effective date for the award of 
benefits will be assigned if an increase is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish an increased disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006). 

The veteran contends that he has PTSD due to stressors he 
experienced when he was stationed in Vietnam.  Specifically, 
he claims that he was subject to mortar attacks while serving 
as a communications equipment repairman.  Other reported 
stressors include witnessing the killing and/or wounding of 
other GI's; being shot at while riding in an armored 
personnel carrier; hearing Howitzer tanks going off at all 
times during the day and night; and having his best friend 
seriously wounded and evacuated to Yokosuka, Japan.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with  
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service  
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
veteran has been diagnosed as having PTSD.  Service 
connection for PTSD, however, requires a verified stressor 
unless the veteran engaged in combat.  See 38 C.F.R. § 
3.304(f).  As the record does not contain objective evidence 
(such as evidence that the veteran was awarded a Purple Heart 
or a Combat Infantry Badge) that the veteran engaged in 
combat, the events which the veteran asserts are the cause of 
his PTSD must be corroborated. 
The AMC/RO should attempt to verify whether the veteran's 
unit came under enemy fire.  Records regarding unit history 
may be used as independent corroboration of the veteran's 
alleged in-service stressors of being under fire.  See 
Pentecost v. Principi, 16  Vet. App. 124 (2002).  
Verification of whether the veteran's unit came under fire 
should be attempted through all appropriate channels 
including the United States Army and Joint Services Record 
Research Center (JSRRC) (formerly United States Armed 
Services Center for Unit Records Research (CURR)).  The 
AMC/RO should also attempt verification of other alleged 
stressors through all appropriate channels including the 
JSRRC.

If it is determined that the veteran's unit came under fire 
or any of the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination to 
determine if the veteran has PTSD due to the verified 
stressor(s). 

In March 2007, the veteran submitted additional evidence and 
written statements directly to the Board. There was no waiver 
of initial RO consideration of that evidence included.  The 
Board cannot consider additional pertinent evidence without 
first remanding the case to the agency of original 
jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice that a 
disability rating and an effective date 
for the award of benefits will be assigned 
if service connection is awarded for PTSD, 
and explain how a rating and an effective 
date would be determined.

2.  Ask the veteran to identify all 
providers, VA and non-VA, from whom he has 
received treatment for PTSD since service. 
After appropriate authorization from the 
veteran, obtain copies of any pertinent 
medical records from any non-VA provider 
which are not already associated with the 
claims file and copies of all outstanding 
VA records of treatment received by the 
veteran for PTSD since service which are 
not already associated with the claims 
file, including records from:  South Texas 
Veterans Health Care System, Audie Murphy 
VA Hospital, San Antonio VA Clinic, and 
Frank Tejeda Outpatient Clinic.

3.  The RO should send a request to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to determine 
whether the veteran's unit was engaged in 
hostile action from February 1969 to 
August 1969.  The veteran was assigned to 
Co. D, 75th Support Battalion, 1st  Brigade, 
5th Mechanized Division as a communications 
equipment repairman.  In the event of a 
negative response from JSRRC, the RO 
should inform the veteran of such, and 
provide the details of what it had 
requested JSRRC to research.  Also, 
request a report from JSRRC indicating 
whether the other alleged stressors can be 
corroborated.

4.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the RO should schedule the 
veteran for a VA psychiatric or post-
traumatic stress disorder examination for 
the purpose of determining whether such 
stressor(s) alone is sufficient to account 
for a diagnosis of any ascertained post-
traumatic stress disorder.  In determining 
whether the veteran has post-traumatic 
stress disorder due to an in-service 
stressor, the examiner is hereby notified 
that only the corroborated history 
provided by the RO may be relied upon.  If 
the examiner believes that post-traumatic 
stress disorder is the appropriate 
diagnosis, she/he must specifically 
identify which stressor detailed in the 
RO's report is responsible for that 
conclusion.  The report of examination 
should include a complete rationale for 
all opinions expressed.  A detailed 
medical history of the veteran's 
psychiatric treatment should be made 
available to the examiner.  The claims 
file should also be made available to and 
reviewed by the examiner prior to the 
examination.

5.  Then, after any additional indicated 
development is completed, readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



